By the Court.
In an application for insurance, M. covenanted and agreed that the insurance asked for on his dwelling did not exceed two thirds of its actual cash value. The policy insured it for the sum asked for and made the application part of the contract. During the term a fire destroyed the building. In a suit on the policy issue was joined upon an averment by the company that said covenant was untrue, as the applicant well knew when he made it. At the trial conflicting evidence on this issue was before the jury, but the court directed a verdict for the plaintiff for “the value of the property destroyed by fire covered by the policy of insurance described in this case, not exceeding the amount of insurance upon the part thus de*43stroyed,” and refused to give any instruction applicable to the issue as to the covenant.
Held: This was error.
Judgments of the district and common pleas courts reversed and a new trial granted.